       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 1 of 48




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PHILIP J. VONVILLE,                   :     CIVIL NO. 3:14-CV-1582
                                      :
            Petitioner,               :     (Judge Caputo)
                                      :
            v.                        :     (Magistrate Judge Carlson)
                                      :
                                      :
JOHN KERESTES, et al.,                :
                                      :
            Respondents               :

                     REPORT AND RECOMMENDATION

I.    Introduction

      Stripped to its essentials there are two components to every criminal case: an

actus reus, or criminal act, and a mens rea, or criminal intent. In this state

homicide case, there is no doubt regarding the criminal act. Rather, it is entirely

undisputed that on September 19, 2009, Philip Vonville stabbed and killed

Christopher Hernandez.

      But this act, standing alone, does not establish the degree of criminal

culpability for Vonville because it must also be shown that Vonville acted with a

criminal intent when he took Hernandez’s life. In this setting, the law creates a

continuum of culpability based upon the defendant’s state of mind. This continuum

of culpability spans from pre-meditated murder, to manslaughter, to absolute
        Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 2 of 48




innocence depending upon Vonville’s mental state at the time of the events which

led to Hernandez’s death.

      In the instant case, the question of Vonville’s culpability was inextricably

intertwined with the issue of his state of mind, a question whose answer in many

ways rested within the province of Vonville himself. With the critical issue in this

case defined in this fashion, as a question of intent, a series of missteps by counsel

hobbled Vonville in presenting evidence regarding his state of mind at the time of

this killing. Thus, the defense was precluded from presenting expert testimony at

trial on this issue due to counsel’s failure to provide timely notice of the intent to

elicit such testimony as required by the Pennsylvania Rules of Criminal Procedure.

This shortcoming of counsel then further redounded to Vonville’s detriment at trial

when the trial court also precluded lay testimony concerning Vonville’s mental

state at the time of this killing. While the Pennsylvania appellate courts later

upheld these evidentiary rulings, the rulings effectively silenced Vonville’s

witnesses who would have presented evidence concerning his state of mind, the

only truly contested issue in this case.

      With his witnesses silenced by these missteps of counsel, at trial Vonville

elected to exercise his Constitutional right to remain silent. The evidence then

shows that Vonville was inadvertently penalized for the exercise of this

                                           2
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 3 of 48




fundamental constitutional right at trial. Specifically, at trial the jury was

erroneously instructed that: “You may draw any inference of guilt from the fact that

he did not testify in his own defense.” (Doc. 27-2, p. 78)(emphasis added.) Thus, in

a case which turned entirely on Vonville’s state of mind, after Vonville was

precluded from presenting expert or lay testimony concerning his mental state due

to counsel’s failings, it appears that the jury was instructed that it could draw an

adverse inference from Vonville’s exercise of his right to remain silent. Even more

remarkably, this erroneous instruction was not objected to at trial, challenged on

direct appeal, or litigated in any fashion in Vonville’s state post-conviction

proceedings and appeals.

      Given the fundamental nature of this constitutional error and the fact that

this error was never litigated in state court, beyond inviting us to speculate that the

transcribed jury instruction was not in fact given, the Commonwealth is now

largely left to argue that Vonville has procedurally defaulted this constitutional

claim that the jury instruction invited the jury to penalize him for exercising his

rights under the Fifth Amendment and his counsel was ineffective in failing to

object to this erroneous instruction. While the procedural default doctrine plays an

important role in our legal system, that doctrine is subject to a narrow exception

recognized by the United States Supreme Court in that: “a procedural default will

                                           3
        Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 4 of 48




not bar a federal habeas court from hearing a substantial claim of ineffective

assistance at trial if, in the [state] initial-review collateral proceeding, there was no

counsel or counsel in that proceeding was ineffective.” Martinez v. Ryan, 566 U.S.

1, 17 (2012). While a petitioner must make an extraordinarily exacting showing in

order to avail himself of this narrow exception to the procedural default doctrine,

we find in this case that Vonville’s procedural defaults should be excused, and that

the fundamental, structural error in the jury instructions in this case, which

permitted the jury to draw an adverse inference regarding Vonville’s intent from

Vonville’s silence, coupled with counsel failure to provide timely notice of such

testimony – a misstep that silenced Vonville’s other witnesses – justifies habeas

corpus relief for the petitioner.

II.   Statement of Facts and of the Case

      A.     The Killing of Christopher Hernandez1

      This homicide case arose out of a tempestuous relationship between Philip

Vonville and Brittney Hartley. Vonville met Hartley when he was in his late 20’s

and she was a 17-year old high school student. Shortly after meeting, Vonville and

Hartley began a romantic relationship. Vonville moved into the home that Hartley

shared with her parents and by Valentine’s Day 2009 Vonville and Hartley were
1
 This narrative of the events surrounding Hernandez’s death is taken from the trial
transcript in Commonwealth v. Vonville. (Docs 27-1 and 27-2 and 35-20, 35-21.)
                                            4
         Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 5 of 48




engaged to be married. However, over time Hartley perceived Vonville to be

increasingly controlling, obsessive and jealous. Thus, Vonville sought to estrange

Hartley from her other friends and acquaintances, and endeavored to monitor her

social media activity. Vonville also repeatedly accused Hartley of infidelity.

Hartley recoiled at this obsessive conduct on Vonville’s part and upon graduation

of from high school enlisted in the Army Reserve, a career path that Vonville

opposed. Hartley was scheduled to commence her basic training in late September,

2009.

        This growing estrangement, in turn, sowed the seeds of tragedy. As the date

of Hartley’s enlistment approached in late-September 2009, Vonville began acting

in an increasingly jealous, violent and erratic fashion. He accused Hartley of

infidelity, threatened to harm both Hartley and any other intimate partner she might

have, followed Hartley to her work, and angrily confronted her friends. As a result,

two days prior to the killing of Chris Hernandez, on September 17, 2009, Hartley

broke off her engagement with Vonville. This decision on Hartley’s part inspired

further anger and enmity by Vonville, who became physically confrontational with

Hartley and her friends. The evidence also suggests that Vonville was increasingly

self-destructive and contemplated suicide.



                                         5
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 6 of 48




      In the days immediately preceding her departure to the service, Hartley was

in the company of Chris Hernandez, the victim in this case. Hartley and Hernandez

had known each other in high school and had dated briefly prior to Hartley’s

romantic involvement with Vonville. As her relationship with Vonville collapsed

into acrimony Hartley had rekindled her friendship with Hernandez. For his part,

Vonville had seen Hartley in Hernandez’s company, having encountered them

together at Hartley’s home in the early morning hours of September 19, 2009. In

addition there is some indication that the two men may have exchanged

acrimonious text messages shortly before Hernandez’s death. Having observed

Hartley and Hernandez together at Hartley’s home in the early morning hours of

September 19, 2009, later that day, Hartley was informed by her mother that

Vonville was at their home, distraught, and was destroying his personal effects.

Hartley went home to confront Vonville, and was followed to her home by

Hernandez.

      Hartley confronted Vonville outside the home, where he was burning

clothing he had kept at the home. An argument ensued between Vonville and

Hartley. As Hartley and Vonville argued, Hernandez arrived at the scene in his

pick-up truck. Vonville observed Hernandez, pulled a knife and raced over to the

truck. Reaching into the truck, Vonville stabbed Hernandez twice, once in the arm

                                        6
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 7 of 48




before inflicting a second, fatal wound to his abdomen. As he assaulted Hernandez,

Hernandez cried out to Vonville that he was crazy, and Vonville replied, “you’re

damn right, I am crazy.” Hartley then intervened, interposing herself between

Hernandez and Vonville and cradling Hernandez in her arms as he cried out that he

was dying. Presented with this scene, Vonville stabbed himself in the stomach and

slit his wrists, wounds that did not prove to be fatal. Hernandez was rushed to the

hospital but by the evening of September 19, 2009, his wounds proved to be fatal.

Vonville, in turn, was hospitalized for treatment of his self-inflicted wounds. While

in the hospital, Vonville was interviewed by police and acknowledged killing

Hernandez.

      B.     Vonville’s State Prosecution

      On September 19, 2009, Vonville was charged with the slaying of

Christopher Hernandez. The charges levied against Vonville were cast generally as

criminal homicide but as presented at trial included murder in the first degree,

murder in the third degree, and manslaughter. Commonwealth v. Vonville, No.

CP-45-CR-0001708-2009. (Doc. 35-6.) The array of charges filed against Vonville

reflected the potential continuum of mental culpability which could arise from this

killing, a continuum that included a pre-meditated killing with malice, a slaying

committed with malice but without pre-meditation, or a killing committed in the

                                          7
        Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 8 of 48




heat of a sudden passion. Thus, the charging decisions in this case acknowledged at

the outset that, for Vonville, the crucial issue of criminal culpability was framed by

his state of mind at the time of this killing.

      The factual background of this slaying also dictated that Vonville’s mental

state would play a pivotal role in the defense of this case. Vonville’s volatile

conduct, which culminated in his apparent suicide attempt immediately after he

stabbed Hernandez, made it apparent that Vonville’s state of mind and mental

health would be critical elements of any defense to these homicide charges.

      With the question of culpability framed in this fashion, on January 26, 2010,

Vonville’s trial counsel requested leave of court to conduct a psychiatric

examination of Vonville to ascertain both his competence to stand trial, and his

mental state at the time of the commission of this offense. That motion was granted

on February 1, 2010. (Doc. 35-9, p. 1.) This examination was conducted by Dr.

Ian Iverson, who produced a report of this examination on March 18, 2010. (Doc.

35-8, p. 1.) In this report Dr. Iverson found that Vonville was competent to stand

trial but also found that: “It appears that the insanity defense could not be argued,

however [Vonville] certainly meets the criteria for diminished capacity and the

status of guilty but mentally ill.” (Doc. 35-15, p.2., n. 3.)



                                            8
        Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 9 of 48




      Vonville’s defense counsel possessed this report which identified Vonville’s

mental state as a potentially mitigating factor in this case in March of 2010.

Moreover, on March 23, 2010, the trial court entered an order granting defense

counsel’s request for an extension of time to asses this report. That order, however,

instructed counsel in clear and precise terms that: “Upon receipt of the psychiatric

evaluation/report, Defendant shall have thirty (30) days within which to file any

pre-trial motions. Failure to file pre-trial motions within this time period shall be

deemed a waiver by Defendant and acquiescence to a trial.” (Doc. 35-9, p.2.)

      Despite this clear admonition from the court, Vonville’s counsel failed to

file a timely notice of intention to present expert testimony regarding Vonville’s

mental state, as required by Pennsylvania Rule of Criminal Procedure 568.2

2
 Rule 568 provides as follows:
(A) Notice by Defendant.
(1) Notice of Defense of Insanity or Mental Infirmity. A defendant who intends to
offer at trial the defense of insanity or mental infirmity shall file with the clerk of
courts not later than the time required for filing an omnibus pretrial motion
provided in Rule 579 a notice of the intention to offer the defense of insanity or
mental infirmity, and shall serve a copy of the notice and a certificate of service on
the attorney for the Commonwealth.
(a) The notice and certificate shall be signed by the attorney for the defendant, or
the defendant if unrepresented.
(b) The notice shall contain specific available information as to the nature and
extent of the alleged insanity or mental infirmity, the period of time that the
defendant allegedly suffered from such insanity or mental infirmity, and the names
and addresses of witnesses, expert or otherwise, whom the defendant intends to
call to establish such defense.
                                           9
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 10 of 48




Counsel’s oversight is largely unexplained on the record, but that oversight set in

motion a series of events which hobbled Vonville’s defense. Thus, the failure to

provide timely notice of this expert witness testimony led the Commonwealth to

file a motion in limine on June 22, 2010, which sought to preclude this expert


(2) Notice of Expert Evidence of Mental Condition. Except as provided in Rule
841, a defendant who intends to introduce expert evidence relating to a mental
disease or defect or any other mental condition of the defendant bearing (1) on the
issue of guilt, or (2) in a capital case, on the issue of punishment, shall file with the
clerk of courts not later than the time required for filing an omnibus pretrial motion
provided in Rule 579 a notice of the intention to offer this expert evidence, and
shall serve a copy of the notice and a certificate of service on the attorney for the
Commonwealth.
(a) The notice and certificate shall be signed by the attorney for the defendant, or
the defendant if unrepresented.
(b) The notice shall contain specific available information as to the nature and
extent of the alleged mental disease or defect or any other mental condition, the
period of time that the defendant allegedly suffered from such mental disease or
defect or any other mental condition, and the names and addresses of the expert
witness(es) whose evidence the defendant intends to introduce.
(B) Failure to File Notice.
(1) If the defendant fails to file and serve a notice of insanity or mental infirmity
defense, or a notice of expert evidence of a mental condition as required by this
rule, the court may exclude entirely any evidence offered by the defendant for the
purpose of proving the defense, except testimony by the defendant, may grant a
continuance to enable the Commonwealth to investigate such evidence, or may
make any other order as the interests of justice require.
(2) If the defendant omits a witness from the notice of insanity or mental infirmity
defense or a notice of expert evidence of a mental condition, the court at trial may
exclude the testimony of the omitted witness, may grant a continuance to enable
the Commonwealth to investigate such evidence, may grant a continuance to
enable the Commonwealth to investigate the witness, or may make any other order
as the interests of justice require.

                                           10
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 11 of 48




testimony at Vonville’s trial. (Doc. 35-8.) That motion was granted by the trial

court on the same day upon which it filed in an order which provided that:

      [I]t is hereby ORDERED that the Defendant shall not offer into
      evidence, nor reference in any way at trial the alleged insanity, mental
      infirmity, mental defect or mental condition of the Defendant. It is
      further ORDERED that Dr. Ian Levinson and/or any other mental
      health professional is precluded from testifying or offering evidence
      on behalf of Defendant.

      (Doc. 35-8.)

      Consequently, as Vonville’s trial approached this expert witness testimony

was lost to the defense due to the inaction of counsel. With his mental state

defense undermined in this fashion, Vonville then proceeded to trial on July 12

and 13, 2010. (Docs. 35-20, 35-21.) At the conclusion of the Commonwealth’s

case, Vonville’s efforts to present evidence regarding his state of mind at the time

of this killing suffered another serious blow when the trial judge excluded

evidence proffered by the defense; namely, the testimony of Hartley’s mother

who was proffered by the defense as a lay witness who could testify to Vonville’s

profoundly depressed, suicidal frame of mind at the time of this confrontation

between Vonville and Hernandez. (Doc. 35-21, p. 29.) The Commonwealth

objected to the introduction of this lay evidence arguing that it violated the court’s

ruling precluding expert witness testimony. After argument, and despite defense


                                          11
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 12 of 48




counsel’s assertion that some mental state evidence was “pretty key” to the

defense, the trial judge agreed that the ruling prohibiting expert testimony also

precluded this lay witness evidence, and excluded this testimony. (Doc. 35-21,

pp. 29-31.) Thus, by the conclusion of the Commonwealth’s case the failure of

defense counsel to file a timely notice relating to the sole issue in dispute in this

case, Vonville’s mental state, had resulted in the preclusion of all expert and lay

testimony on this question.

       With the defense efforts to present this mental state evidence silenced, the

defense presented no witnesses and Vonville elected to exercise his Fifth

Amendment right to remain silent. (Doc. 35-21, pp. 40-3.) The case then

proceeded to closing arguments and instructions to the jury.

       Those jury instructions reveal an instruction which, while doubtless

inadvertent, reflected a fundamental, structural and profound misstatement of the

law. Specifically, in the course of the jury charge the trial transcript reflects that

the court instructed the jury regarding Vonville’s exercise of his Fifth

Amendment rights in a fashion which was antithetical to those rights, advising the

jury that:

       The Defendant did not testify. It is entirely up to the Defendant in
       every criminal trial whether or not to testify. He has an absolute right
       founded on the Constitution to remain silent. You may infer any

                                          12
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 13 of 48




      inference of guilt from the fact that he did not testify in his own
      defense.

      (Doc. 35-21, p. 78)(emphasis added.)

      In sum, when this case was presented to the jury, not only had Vonville been

denied any opportunity to present expert or lay testimony regarding his mental to

the jury, that jury had also been expressly instructed that: “You may infer any

inference of guilt from the fact that he did not testify in his own defense.” (Id.) At

the conclusion of the jury instructions the trial court asked defense counsel if she

had any objections to the instruction given, and counsel announced that she was

satisfied with this jury charge, which on its face permitted the jury to infer

Vonville’s guilt from his silence. (Doc. 35-21, p. 85.)

      Even though Vonville had failed to present any lay or expert witness relating

to his state of mind, and the judge had informed the jury that they may make any

inference of guilt from the fact that he did not testify in his own defense, the jury

evidently struggled with the issue of criminal intent and state of mind in this case.

In fact, the jury requested further instructions on the mental state elements of these

offenses, before returning its verdict convicting Vonville of third-degree murder.

(Doc. 35-21, pp. 87-90.)




                                          13
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 14 of 48




      On September 30, 2010 Vonville was sentenced to 20-to-40 years

imprisonment following this murder conviction and the petitioner began a lengthy

course of post-conviction proceedings challenging his conviction. These post-

conviction proceedings, like Vonville’s trial, were marked by oversights by

counsel, oversights which undermined his defense, and failed to fully preserve

what are now crucial issues in this case.

      C.     Vonville’s Direct Appeal

      Following imposition of this sentence, Vonville pursued a direct appeal of

his conviction with the assistance of his trial counsel. In this direct appeal,

Vonville identified the exclusion of his expert and lay witnesses as an appellate

issue, but notably did not identify the erroneous jury instruction which permitted

an adverse inference from this exercise of his Fifth Amendment rights as an appeal

issue. (Doc. 35-4.) On November 1, 2011, the Pennsylvania Superior Court

affirmed Vonville’s conviction and sentence. (Doc. 35-14.) In its opinion the

Superior Court documented the series of procedural missteps by Vonville’s

counsel which led to the exclusion of the expert witness testimony. (Id., pp. 5-6.)

The appellate court then concluded that, in light of these failings by defense

counsel to provide timely notice of intent to rely upon this testimony, the trial

judge acted within his discretion in precluding this evidence. (Id.) The Superior

                                            14
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 15 of 48




Court also suggested that this evidentiary issue was moot in light of Vonville’s

conviction on third-degree murder, an offense which did not require pre-

meditation. (Id., p.7.) In reaching this conclusion, the appellate court viewed the

relevance of this mental state evidence narrowly as relating only to the distinction

between first- and third-degree murder. The Superior Court did not seem to

consider the potential relevance of state of mind evidence as it related to the lesser

offense of manslaughter. This was a curious omission since the Pennsylvania

Supreme Court has long recognized that: “where a defendant asserts that he acted

in the heat of passion, it seems clear that any evidence-lay or psychiatric-pertinent

to that defense should be admissible.” Commonwealth v. McCusker, 448 Pa. 382,

391, 292 A.2d 286, 290–91 (1972).3 Nor did the Superior Court appear to consider

the cumulative impact of this exclusion of expert testimony, the subsequent

exclusion of lay testimony regarding Vonville’s state of mind at the time of the

killing, and the jury instruction which permitted the jury to draw an adverse

inference from Vonville’s silence. On this score, the limited scope of the appellate

court’s review appears to have been a function of counsel’s failure to identify this

3
 There is some suggestion that the courts viewed this expert testimony issue from
this narrow perspective because Vonville’s trial counsel failed to argue the broader
relevance of this evidence to the manslaughter charge, and instead simply focused
on the question of its relevance to a diminished capacity defense, an issue which
was largely rendered moot by the jury’s verdict. (Doc. 35-19)
                                          15
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 16 of 48




jury instruction issue, or argue its cumulative impact in conjunction with the

exclusion of this mental state evidence.

       The Pennsylvania Supreme Court then denied allocator on this direct appeal,

bringing Vonville’s direct appeal to a close.

       D.     Vonville’s State Post-Conviction Act Litigation

       With his direct appeal exhausted, albeit in this halting and incomplete

fashion, Vonville pursued relief under Pennsylvania’s Post Conviction Relief Act,

(PCRA), 42 Pa.C.S. § 9545. Vonville initially filed a pro se PCRA motion in June

of 2012. (Doc. 35-13.) Counsel was then appointed to represent Vonville in these

PCRA proceedings, and filed a second, counseled petition in August of 2012.

(Doc. 35-2.) This counseled petition raised claims of ineffective assistance of

counsel by Vonville’s trial attorney, and specifically cited trial counsel’s neglect in

failing to file a timely notice of intent to present expert witness testimony

regarding Vonville’s mental state. However, the ineffective assistance of counsel

claims advanced in this petition did not include any claim relating to the erroneous

jury instruction which allowed jurors to reach an inference of guilt from the fact

that Vonville did not testify in his own defense, or trial counsel’s failure to object

to that instruction.



                                           16
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 17 of 48




      In October of 2012, the trial court4 entered an opinion and order denying

Vonville’s PCRA petition. (Doc. 35-18.) With respect to Vonville’s challenge to

the effectiveness of his trial counsel based upon trial counsel’s failure to timely

provide notice of intent to present expert testimony regarding his mental state, the

PCRA court found: “the Defendant's claim is of arguable merit. We also highly

doubt that trial counsel's conduct was reasonable.” (Id., p. 7.) However, despite

these findings that counsel’s performance fell below reasonable standards of

competence, the PCRA court denied Vonville post-conviction relief on this claim,

reasoning as the state courts had done in the past that this issue was moot since the

expert evidence would have only related to a diminished capacity defense, a

question which was largely resolved by the jury’s third-degree murder verdict.

Thus, like the courts which previously considered Vonville’s direct appeal, the

PCRA court did not examine the relevance of this evidence to the lesser offense of

manslaughter “where . . . it seems clear that any evidence-lay or psychiatric-

pertinent to that defense should be admissible.” Commonwealth v. McCusker, 448

Pa. 382, 391, 292 A.2d 286, 290–91 (1972). Nor did the PCRA court consider the

cumulative impact of this exclusion of expert testimony, the subsequent exclusion

4
 By this time the presiding judge in Vonville’s 2010 trial was no longer on the
bench and another judge, who had not participated in the original trial, presided
over this PCRA proceeding.
                                         17
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 18 of 48




of lay testimony regarding Vonville’s state of mind at the time of the killing, and

the jury instruction which permitted the jury to draw an adverse inference from

Vonville’s silence. Once again, the scope of the PCRA court’s decision was a

function of counsel’s failure to identify this jury instruction issue, or argue its

cumulative impact in conjunction with the exclusion of this mental state evidence.

      Vonville appealed this decision to Pennsylvania’s Superior Court, which

affirmed the denial of post-conviction relief on September 9, 2013, in an opinion

which paralleled the reasoning of the PCRA court. (Doc. 35-15.) Vonville’s

petition for allowance of appeal was then denied by the Pennsylvania Supreme

Court on April 29, 2014. (Doc. 35-10.) With this decision, Vonville’s state post-

conviction litigation came to a close. This state litigation came to a close without

any recognition or consideration of the fact that there appeared to be a fundamental

error in the jury instructions in this case, an error that allowed jurors to draw an

adverse inference from Vonville’s silence and his failure to present evidence

relating to his mental state at the time of Christopher Hernandez’s killing.

      E.     Vonville’s Federal Habeas Corpus Petition

      Instead, the issue of this erroneous jury instruction and trial counsel’s

ineffectiveness in failing to object to the instruction was first presented when

Vonville filed this pro se petition for writ of habeas corpus in federal court. (Doc.

                                          18
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 19 of 48




1.) Given the failure of Vonville’s state trial and PCRA counsel to raise this issue

in state court, the Commonwealth responded to this petition by arguing that

Vonville’s claims were procedurally defaulted. (Doc. 15.) After this case was

assigned to undersigned, we examined the petition and response. Recognizing the

gravity of this legal claim, which was first raised in the pro se federal habeas

corpus petition, and the difficulties that a pro se litigant would face in addressing

the obstacles raised by the procedural default doctrine, we appointed the Federal

Public Defender’s office to represent Vonville. (Doc. 24.) That office then

undertook a comprehensive review of this case, and filed an amended petition,

which both addressed the procedural default issues in this case, and identified other

potential claims in addition to those raised by Vonville. (Docs. 27-30.) The

Respondents then responded to this amended petition, (Doc. 35) and Vonville filed

a reply, or traverse. (Doc. 36.) Consequently as of April 2018, this matter was ripe

for resolution.

      For the reasons set forth below, we find that Vonville has made the

extraordinarily exacting showing necessary to avail himself of the narrow

exception to the procedural default doctrine recognized by the Supreme Court in

Martinez v. Ryan, 566 U.S. 1, 17 (2012). We therefore find in this case that

Vonville’s procedural defaults should be excused. We further conclude that the

                                         19
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 20 of 48




fundamental, structural error in the jury instructions in this case, which permitted

the jury to draw an adverse inference regarding Vonville’s intent from Vonville’s

silence after the trial court’s evidentiary rulings silenced Vonville’s other

witnesses, justifies habeas corpus relief for the petitioner. Therefore it is

recommended that this petition for writ of habeas corpus be granted.

III.   Discussion

       A.    Habeas Relief Under 28 U.S.C. § 2254 – The Legal Standard

       A state prisoner seeking to invoke the power of this Court to issue a writ of

habeas corpus must satisfy the standards prescribed by 28 U.S.C. § 2254, which

provides in part as follows:

       (a) The Supreme Court, a Justice thereof, a circuit judge, or a district
       court shall entertain an application for a writ of habeas corpus in
       behalf of a person in custody pursuant to the judgment of a State court
       only on the ground that he is in custody in violation of the
       Constitution or laws or treaties of the United States.

       (b)(1) An application for a writ of habeas corpus on behalf of a person
       in custody pursuant to the judgment of a State court shall not be
       granted unless it appears that--

       (A) the applicant has exhausted the remedies available in the courts of
       the State . . . .

28 U.S.C. § 2254.

       As the statutory text implies, the standard that state prisoners must meet in

order to obtain habeas corpus relief is exacting. See Dunn v. Colleran, 247 F.3d

                                          20
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 21 of 48




450, 468 (3d Cir. 2001) (“Habeas corpus . . . is an ‘extraordinary remedy’ reserved

for defendants who were ‘grievously wronged’ by the criminal proceedings.”

(quoting Calderon v. Coleman, 525 U.S. 141, 146 (1998))). Indeed, federal courts

may consider a § 2254 petition “only on the ground that [the petitioner] is in

custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). Federal habeas relief therefore does not lie for violations of state

law that lack a constitutional dimension. See Estelle v. McGuire, 502 U.S. 62, 67–

68 (1991) (“[I]t is not the province of a federal habeas court to reexamine state-

court determinations on state-law questions.”); Priester v. Vaughn, 382 F.3d 394,

402 (3d Cir. 2004).

      The same principles that inform the standard of review in habeas petitions

also call upon federal courts to give appropriate deference to the factual findings

and legal rulings made by the state courts in the course of state criminal

proceedings. This deference mandated by § 2254 has two critical components.

Under § 2254(d), habeas relief is not available for any claim that has been

adjudicated on its merits in the state courts unless it can be shown that the decision

was either: (1) “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States”;

or (2) “was based on an unreasonable determination of the facts in light of the

                                          21
      Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 22 of 48




evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1) and (2).

Applying this deferential standard of review, federal courts frequently decline

invitations by habeas petitioners to second-guess the considered views of the state

trial and appellate courts. See Rice v. Collins, 546 U.S. 333, 338-39 (2006); see

also Warren v. Kyler, 422 F.3d 132, 139-40 (3d Cir. 2006); Gattis v. Snyder, 278

F.3d 222, 228 (3d Cir. 2002).

      Noting that these standards are intentionally difficult to meet, the Supreme

Court has underscored that the language “clearly established Federal law” for

purposes of § 2254(d)(1) encompasses only the holdings of Supreme Court

decisions, and that an “unreasonable application of those holdings must be

objectively unreasonable, not merely wrong; even clear error will not suffice.”

White v. Woodall, 572 U.S. 415, 419, 134 S. Ct. 1697, 1702, 188 L. Ed. 2d 698

(2014). In addition, the determination of a factual issue by a state court is

presumed to be correct unless the petitioner can show by clear and convincing

evidence that this factual finding was erroneous. 28 U.S.C. § 2254(e)(1). This

presumption in favor of the correctness of state court factual findings has been

extended to a variety of factual findings made in the course of criminal

proceedings. See Demosthenes v. Baal, 495 U.S. 731, 734-35 (1990) (deferring to

state court’s finding of petitioner’s competency); Maggio v. Fulford, 462 U.S. 111,

                                        22
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 23 of 48




117 (1983) (per curiam) (same). Factual findings in these regards must be

presumed to be correct unless the petitioner can show by clear and convincing

evidence that these factual findings were erroneous. 28 U.S.C. § 2254(e)(1).


      B.     Procedural Standards for Habeas Relief

             1.    Exhaustion of State Remedies

      In response to the instant habeas petition, the respondents argue that the

petitioner’s primary grounds for relief, the allegedly defective jury instructions and

counsel’s failure to object to these instructions, are not properly before this court

because these claims were either not fairly presented to the state courts or

procedurally defaulted due to an adequate and independent state court rule. State

prisoners seeking relief under § 2254 must satisfy specific procedural standards.

Among these procedural prerequisites is a requirement that the petitioner “has

exhausted the remedies available in the courts of the State” before seeking relief in

federal court. 28 U.S.C. § 2254(b). “The exhaustion requirement is satisfied only if

the petitioner can show that he fairly presented the federal claim at each level of

the established state-court system for review.” Holloway v. Horn, 355 F.3d 707,

714 (3d Cir. 2004). In instances where a state prisoner has failed to exhaust the

legal remedies available to him in the state courts, federal courts typically will



                                          23
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 24 of 48




refuse to entertain a petition for habeas corpus. Whitney v. Horn, 280 F.3d 240,

250 (3d Cir. 2002).

      The United States Court of Appeals for the Third Circuit has noted that

“‘[f]air presentation’ of a claim means that the petitioner ‘must present a federal

claim's factual and legal substance to the state courts in a manner that puts them on

notice that a federal claim is being asserted.’” Holloway, 355 F.3d at 714 (quoting

McCandless v. Vaughn, 172 F.3d 255, 261 (3d Cir. 1999)); see also O'Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999) (“[T]he exhaustion doctrine is designed to give

the state courts a full and fair opportunity to resolve federal constitutional claims

before those claims are presented to the federal courts . . . by invoking one

complete round of the State's established appellate review process.”). The Supreme

Court has explained that “a rigorously enforced total exhaustion rule” is necessary

in our dual system of government to prevent a federal district court from upsetting

a state court decision without first providing the state courts the opportunity to

correct a constitutional violation. Rose v. Lundy, 455 U.S. 509, 518 (1982).

Requiring exhaustion of claims in state court also promotes the important goal of

ensuring that a complete factual record is created to aid a federal court in its review

of § 2254 petitions. Walker v. Vaughn, 53 F.3d 609, 614 (3d Cir. 1995). A

petitioner seeking to invoke the writ of habeas corpus, therefore, bears the burden

                                          24
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 25 of 48




of showing that all of the claims alleged have been “fairly presented” to the state

courts, and the claims brought in federal court must be the “substantial equivalent”

of those presented to the state courts. Evans v. Court of Common Pleas, 959 F.2d

1227, 1231 (3d Cir. 1992); Santana v. Fenton, 685 F.2d 71, 73-74 (3d Cir. 1982).

      Although mandatory, the exhaustion requirement “turns on an inquiry into

what procedures are ‘available’ under state law.” O'Sullivan, 526 U.S. at 847.

Under Pennsylvania law, a federal claim becomes exhausted once it is presented to

the Pennsylvania Superior Court, either as a direct appeal from a state criminal

conviction or as an appeal from a PCRA Court’s denial of post-conviction relief.

See Lambert v. Blackwell, 387 F.3d 210, 233 (3d Cir. 2004) (finding that review

from the Pennsylvania Supreme Court is unavailable, and therefore not required,

for purposes of exhausting state court remedies). Further, the exhaustion

requirement is meant “to be applied in a commonsense fashion. The exhaustion

requirement thus is satisfied when a petitioner submits the gist of his federal

complaint to the state courts for consideration, without the necessity that the

petitioner engage in some ‘talismanic’ recitation of specific constitutional clams.”

Dunbar v. Eckard, No. 1:15-CV-473, 2017 WL 6949811, at *7 (M.D. Pa. Nov. 7,

2017), report and recommendation adopted, No. 1:15-CV-00473, 2018 WL 447327

(M.D. Pa. Jan. 17, 2018). Likewise, a petitioner satisfies the exhaustion

                                         25
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 26 of 48




requirement upon fairly presenting a claim to the state courts, even if the state

courts do not address that claim. See Dye v. Hofbauer, 546 U.S. 1, 3 (2005) (per

curiam) (“Failure of a state appellate court to mention a federal claim does not

mean the claim was not presented to it.”); Johnson v. Pinchak, 392 F.3d 551, 556

(3d Cir. 2004) (“Even if a state court fails to rule on the merits of a claim, a

properly presented claim will be considered exhausted.”).

            2.     Procedural Default and the Martinez Exception to the
                   Procedural Default Doctrine

      The doctrine of procedural default serves as a corollary to the exhaustion

requirement and provides a basis for a federal court to refuse to review a habeas

claim. “When a claim is not exhausted because it has not been ‘fairly presented’ to

the state courts, but state procedural rules bar the applicant from seeking further

relief in state courts, the exhaustion requirement is satisfied because there is ‘an

absence of available State corrective process.’” McCandless v. Vaughn, 172 F.3d

255, 260 (3d Cir. 1999) (quoting 28 U.S.C. § 2254(b)(1)(B)(i)). However, claims

deemed exhausted because of a state procedural bar are procedurally defaulted . . .

.” Lines v. Larkins, 208 F.3d 153, 160 (3d Cir. 2000). Thus, claims are

procedurally defaulted where “a state prisoner has defaulted his federal claims in

state court pursuant to an independent and adequate state procedural rule . . . .”


                                         26
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 27 of 48




Coleman v. Thompson, 501 U.S. 722, 750 (1991). The adequacy of a state

procedural rules depends on whether they are “‘firmly established and regularly

followed,’ or . . . ‘novel[ ]’ and unforeseeable.” Bronshtein v. Horn, 404 F.3d 700,

707 (3d Cir. 2005) (alteration in original) (citations omitted) (quoting Ford v.

Georgia, 498 U.S. 411, 424 (1991); NAACP v. Alabama ex rel. Patterson, 357

U.S. 449, 457 (1958)). The requirement that a state procedural rule be adequate

and independent “ensures that federal review is not barred unless a habeas

petitioner had fair notice of the need to follow the state procedural rule.”

Bronshtein, 404 F.3d at 707.

      “Federal courts may not consider the merits of a procedurally defaulted

claim unless the applicant establishes ‘cause’ to excuse the default and actual

‘prejudice’ as a result of the alleged violation of the federal law or unless the

applicant demonstrates that failure to consider the claim will result in a

fundamental ‘miscarriage of justice.’” Carpenter v. Vaughn, 296 F.3d 138, 146 (3d

Cir. 2002). To demonstrate “cause,” a petitioner must “show that some objective

factor external to the defense impeded counsel’s efforts to comply with the State’s

procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986). A petitioner

satisfies the “prejudice” requirement by establishing that the trial was “unreliable

or . . . fundamentally unfair” because of a violation of federal law. Lockhart v.

                                         27
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 28 of 48




Fretwell, 506 U.S. 364, 372 (1993). Alternatively, the “fundamental miscarriage of

justice” exception applies where the petitioner can make a credible assertion of

actual innocence by producing new evidence to show “that constitutional error has

resulted in the conviction of one who is actually innocent of the crime.” Schlup v.

Delo, 513 U.S. 298, 324 (1995). The burden lies with a petitioner to demonstrate

circumstances that would serve to excuse a procedural default. See Sweger v.

Chesney, 294 F.3d 506, 520 (3d Cir. 2002); see also Coleman, 501 U.S. at 750.

      To the extent that the petitioner has failed to present before the state courts

the jury instructions and related ineffectiveness claims he now asserts in his federal

habeas petition, the petitioner cannot now go back and “fairly present” those

claims in a subsequent PCRA petition because the time for him to bring a new

PCRA petition has expired. See 42 Pa. Cons. Stat. § 9545(b)(1) (requiring a PCRA

petition to be filed “within one year of the date the judgment becomes final”).

Judgment becomes final at the conclusion of direct review, which includes

discretionary review in the Supreme Court of the United States and the Supreme

Court of Pennsylvania, or at the expiration of the time for seeking that review. 42

Pa. C. S. § 9545(b)(3); Commonwealth v. Owens, 718 A.2d 330 (Pa. Super. Ct.

1998). Here, because the petitioner’s conviction became final well over a year ago,



                                          28
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 29 of 48




any attempt to now go back and file a new PCRA petition would be barred as

untimely under 42 Pa. C. S. § 9545(b).

      “To ‘fairly present’ a claim, a petitioner must present a federal claim's

factual and legal substance to the state courts in a manner that puts them on notice

that a federal claim is being asserted.” McCandless v. Vaughn, 172 F.3d 255, 261

(3d Cir. 1999). “It is not enough that all the facts necessary to support the federal

claim were before the state courts, or that a somewhat similar state-law claim was

made,” Anderson v. Harless, 459 U.S. 4, 6 (1982), as the petitioner “must have

communicated to the state courts in some way that [the petitioner was] asserting a

claim predicated on federal law.” McCandless, 172 F.3d at 261. The Third Circuit

has interpreted this requirement liberally, noting:

      [T]he ways in which a state defendant may fairly present to the state
      courts the constitutional nature of his claim, even without citing
      chapter and verse of the Constitution, “include (a) reliance on
      pertinent federal cases employing constitutional analysis, (b) reliance
      on state cases employing constitutional analysis in like fact situations,
      (c) assertion of the claim in terms so particular as to call to mind a
      specific right protected by the Constitution, and (d) allegation of a
      pattern of facts that is well within the mainstream of constitutional
      litigation.”

Evans v. Court of Common Pleas, Delaware Cnty., Pa., 959 F.2d 1227, 1232 (3d

Cir. 1992) (quoting Daye v. Attorney Gen. of N.Y., 696 F.2d 186, 194 (2d Cir.


                                          29
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 30 of 48




1982)). Here, there is no indication that the principal issue first raised in this

petition, the trial court’s inadvertent but erroneous instruction that “[y]ou may infer

any inference of guilt from the fact that [Vonville] did not testify in his own

defense,” and counsel’s failure to object to this erroneous instruction, were ever

presented at trial, on direct appeal in state court, or in state post-conviction relief

act proceedings and appeals. Therefore, in the absence of some exception to the

procedural default doctrine, these issues present paradigms of defaulted legal

claims. However, for reasons more particularly described below, we find that

application of the Supreme Court’s decision in Martinez v. Ryan, 566 U.S. 1

(2012) to the facts of this case overcomes the Commonwealth’s exhaustion and

procedural default arguments.

      In Martinez, the Supreme Court held that “a procedural default will not bar a

federal habeas court from hearing a substantial claim of ineffective assistance at

trial if, in the [state] initial-review collateral proceeding, there was no counsel or

counsel in that proceeding was ineffective.” Martinez, 566 U.S. at 17. Martinez

limited its holding to cases where state law provided that “claims of ineffective

assistance of trial counsel must be raised in an initial-review collateral proceeding .

. . .” Id. The Supreme Court has since extended the holding of Martinez to apply

not only to cases where state law expressly prohibits bringing ineffective assistance

                                          30
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 31 of 48




claims on direct appeal, but also where the “state procedural framework, by reason

of its design and operation, makes it highly unlikely in a typical case that a

defendant will have a meaningful opportunity to raise a claim of ineffective

assistance of trial counsel on direct appeal . . . .” Trevino v. Thaler, 569 U.S. 413,

429 (2013).

      In considering these directives in light of Pennsylvania’s procedural

framework for bringing ineffective assistance claims, the Third Circuit has

determined that, pursuant to Martinez, ineffective assistance of PCRA counsel may

serve as “cause” to excuse a procedural default for failing to exhaust underlying

ineffective assistance of trial counsel claims before a Pennsylvania PCRA Court.

See Cox v. Horn, 757 F.3d 113, 124 n.8 (3d Cir. 2014). In order for Martinez to

apply, and serve as cause to excuse a petitioner’s procedural default of a claim, a

petitioner must show three things: “(1) that the procedural default was caused by

either the lack of counsel or ineffective counsel on post-conviction review; (2) that

this lack or ineffectiveness of counsel was in the first collateral proceeding when

the claim could have been heard; and (3) the underlying claim of ineffective

counsel is ‘substantial.’” Richardson v. Superintendent Coal Twp. SCI, -- F.3d --,

2018 WL 4701949, at *7 (3d Cir. Oct. 2, 2018) (quoting Cox v. Horn, 757 F.3d

113, 119 (3d Cir. 2014)).

                                          31
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 32 of 48




      Under Martinez, the failure of a federal habeas petitioner’s counsel to raise a

claim in an initial-review collateral proceeding may constitute cause if (1) PCRA

counsel’s failure itself constituted ineffective assistance of counsel under

Strickland v. Washington, 466 U.S. 668 (1984), and (2) the underlying ineffective

assistance of trial counsel claim is “a substantial one, which is to say that the

[petitioner] must demonstrate that the claim has some merit.” Martinez, 566 U.S. at

14; Glenn v. Wynder, 743 F.3d 402, 410 (3d Cir. 2014). “Under Strickland, courts

are precluded from finding that counsel was ineffective unless they find both that

counsel’s performance fell below an objectively unreasonable standard, and that

the defendant was prejudiced by that performance.” Marshall v. Hendricks, 307

F.3d 36, 85 (3d Cir. 2002).

      The Martinez framework applies only to “substantial claims” of trial

counsel’s own ineffectiveness. A claim that trial counsel was ineffective will be

deemed to be substantial under this test if the petitioner shows that “the claim has

some merit,” as would be required for the issuance of a certificate of appealability

from an unfavorable decision. Cox, 757 F.3d at 119. A claim has merit under this

standard so long as “reasonable jurists could debate” its merits, or “it deserve[s]

encouragement to proceed further.” Richardson, -- F.3d --, 2018 WL 4701949, at

*7 (quoting Preston v. Superintendent Graterford SCI, -- F.3d --, 2018 WL

                                         32
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 33 of 48




4212055, at *8 (3d Cir. Sept. 5, 2018)). Although Strickland’s two-step analysis

serves as a guide, the Third Circuit has instructed that courts must “remain mindful

that the ‘substantiality’ inquiry ‘does not require full consideration of the factual or

legal bases adduced in support of the claims.’” Preston, -- F.3d -- , 2018 WL

4212055, at *8. Provided that a petitioner can make a persuasive showing that his

ineffectiveness claim pertaining to his trial counsel is substantial under this

standard, the proof of substantiality is also enough to show prejudice resulting

from PCRA counsel. Workman v. Superintendent Albion SCI, -- F.3d --, 2018

WL 4324238, at *5-6 (3d Cir. Sept. 11, 2018). Accordingly, “substantiality is a

notably lower standard than the proof of prejudice required by Strickland’s second

prong.” Richardson, -- F.3d --, 2018 WL 4701949, at *8 (citing Workman, -- F.3d

--, 2018 WL 4324238, at *5). Indeed, even in cases where there has been a “less-

developed factual record, a petitioner could qualify for the Martinez exception and

possibly an evidentiary hearing even if he did not yet have enough evidence to

prove prejudice under Strickland.” Richardson, -- F.3d --, 2018 WL 4701949, at

*8.

      A substantial claim regarding trial counsel’s ineffectiveness alone is not

sufficient to excuse procedural default under Martinez. In addition, Martinez holds

that post-conviction counsel must be “ineffective under the standards of Strickland

                                           33
      Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 34 of 48




v. Washington” in order to excuse the procedural default of the underlying claim.

Workman, -- F.3d --, 2018 WL 4324238, at *4 (quoting Martinez, 566 U.S. at 14).

Strickland contains two prongs, one being “performance” and the other being

“prejudice.” Bey v. Superintendent Greene SCI, 856 F.3d 230, 238 (3d Cir. 2017).

Under Strickland:

      To prove ineffective assistance of counsel . . . a petitioner must prove
      “(1) that his counsel’s performance was deficient, that is, it fell below
      an objective standard of reasonableness, and (2) that counsel’s
      performance prejudiced his client,” i.e., that “there is a reasonable
      probability that, but for counsel’s unprofessional errors, the result of
      the proceeding would have been different.” We have previously
      referred to these as the “performance” and “prejudice” prongs of the
      Strickland test.
Id.
      In the ordinary case, to show that counsel’s deficient performance caused

prejudice under Strickland, the petitioner must demonstrate that state post-

conviction counsel “could have obtained a different result had he presented the

now-defaulted ineffective-assistance-of-trial-counsel claim.    In other words, he

must prove the merits of his underlying ineffective-assistance-of-trial-counsel

claim in order to excuse the procedural default of that claim and obtain

consideration on the merits.” Workman, -- F.3d -- , 2018 WL 4324238, at *5.

When considered in the context of a Martinez argument, however, the analysis is

more relaxed. Id. (“[T]he underlying ineffective-assistance-of-trial-counsel claim


                                         34
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 35 of 48




must be evaluated under a standard less exacting than Strickland prejudice.”).

Finally, a finding of cause and prejudice under Martinez “does not entitle the

prisoner to habeas relief. It merely allows a federal court to consider the merits of

a claim that otherwise would have been procedurally defaulted.” Id. (quoting

Martinez, 566 U.S. at 17).

      In sum, under Martinez, if a petitioner “shows that his underlying

ineffective-assistance-of-trial-counsel claim has some merit and that his state post-

conviction counsel’s performance fell below an objective standard of

reasonableness, he has shown sufficient prejudice from counsel’s ineffective

assistance that his procedural default claim must be excused under Martinez.”

Workman, -- F.3d --, 2018 WL 4324238, at *7. And if procedural default is

excused under this framework, then a federal court sitting in habeas review must

consider the petitioner’s otherwise procedurally defaulted claims de novo because

the state courts did not consider the claims on their merits. Bey, 856 F.3d at 236

(citing Bronshtein v. Horn, 404 F.3d 700, 710 n.4, 715 (3d Cir. 2015)).

      C.     Vonville’s Procedural Defaults on His Jury Instruction Claim
             Should Be Excused

      Applying the procedural default excuse requirements prescribed by Martinez

and it progeny to this case we have little difficulty in concluding that Vonville’s


                                         35
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 36 of 48




claims relating to the failure of his trial counsel to object to the jury instruction

which stated that “[y]ou may infer any inference of guilt from the fact that he did

not testify in his own defense,” states a claim which survives any procedural

default argument and should be considered on its merits. As we have noted, under

Martinez, the failure of a federal habeas petitioner’s counsel to raise a claim in an

initial-review collateral proceeding may constitute cause if (1) PCRA counsel’s

failure itself constituted ineffective assistance of counsel under Strickland v.

Washington, 466 U.S. 668 (1984), and (2) the underlying ineffective assistance of

trial counsel claim is “a substantial one, which is to say that the [petitioner] must

demonstrate that the claim has some merit.” Martinez, 566 U.S. at 14. In this

context, a claim that trial counsel was ineffective will be deemed to be substantial

if the petitioner shows that “the claim has some merit,” a standard of review which

equates with the standard for the issuance of a certificate of appealability from an

unfavorable decision, Cox, 757 F.3d at 119, which holds that a claim is substantial

if “reasonable jurists could debate” its merits, or “it deserve[s] encouragement to

proceed further.” Richardson, -- F.3d --, 2018 WL 4701949, at *7.

      While we will discuss the merits of this claim in greater detail below, suffice

it to say that the failure of trial counsel to object to an instruction which seemingly

invites an adverse inference from the invocation of a constitutional right meets this

                                          36
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 37 of 48




test and states a substantial ineffective assistance of counsel claim. Thus, the

failure of trial counsel to identify, address and present this issue satisfies the

benchmarks prescribed by Martinez for excusing what is otherwise a procedural

default.

      In addition, Martinez requires us to consider the performance of PCRA

counsel and holds that post-conviction counsel must be “ineffective under the

standards of Strickland v. Washington” in order to excuse the procedural default of

the underlying claim. Workman, -- F.3d --, 2018 WL 4324238, at *4 (quoting

Martinez, 566 U.S. at 14). This Strickland analysis that is applied to post-

conviction counsel has two elements: a deficient performance by counsel and

prejudice. As we have noted, and discuss in greater detail below, for the past half

century it has been clear beyond peradventure that “the Fifth Amendment, in its

direct application to the Federal Government and in its bearing on the States by

reason of the Fourteenth Amendment, forbids either comment by the prosecution

on the accused's silence or instructions by the court that such silence is evidence of

guilt.” Griffin v. California, 380 U.S. 609, 615, 85 S. Ct. 1229, 1233, 14 L. Ed. 2d

106 (1965)(emphasis added). Given this settled case law, the failure of trial and

PCRA counsel to identify this issue falls below the standards prescribed by



                                          37
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 38 of 48




Strickland and the first element of this Strickland test is met here for purposes of

excusing Vonville’s procedural default.

      We also find that the failure of PCRA counsel to preserve this jury

instruction issue meets the prejudice benchmark prescribed by Martinez, which

simply requires a petitioner to “show[] that his underlying ineffective-assistance-

of-trial-counsel claim has some merit and that his state post-conviction counsel’s

performance fell below an objective standard of reasonableness.” Once the

petitioner has met this quantum of proof he “has shown sufficient prejudice from

counsel’s ineffective assistance that his procedural default claim must be excused

under Martinez.” Workman, -- F.3d --, 2018 WL 4324238, at *7.

      In sum, finding that Vonville’s claims relating to this failure to object to the

court’s jury instruction meets the exacting standards set by law for excusing a

procedural default, we recommend that the claim be considered on its merits.

      D.     Merits Consideration

      Turning to a merits consideration of this claim, we find that Vonville has

stated a meritorious claim of ineffective assistance of counsel which warrants

federal habeas corpus relief. In examining this issue we begin with the trial court’s

instruction, as it pertained to Vonville’s exercise of his Fifth Amendment rights.

On this score, the trial transcript, which is the only verifiable record of these

                                          38
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 39 of 48




proceedings, plainly indicates that trial judge instructed the jury regarding

Vonville’s exercise of his Fifth Amendment rights in a fashion which was

antithetical to those rights, advising the jury that:

      The Defendant did not testify. It is entirely up to the Defendant in
      every criminal trial whether or not to testify. He has an absolute right
      founded on the Constitution to remain silent. You may infer any
      inference of guilt from the fact that he did not testify in his own
      defense.

      (Doc. 35-21, p. 78)(emphasis added.)

      The Fifth Amendment protection against self-incrimination is one of the

core values enshrined in our Constitution. It has long been held that a logical

concomitant of this right is that criminal defendants may not be punished for

invoking that Constitutional guarantee and “the Fifth Amendment, in its direct

application to the Federal Government and in its bearing on the States by reason of

the Fourteenth Amendment, forbids either comment by the prosecution on the

accused's silence or instructions by the court that such silence is evidence of guilt.”

Griffin v. California, 380 U.S. 609, 615, 85 S. Ct. 1229, 1233, 14 L. Ed. 2d 106

(1965)(emphasis added).

      For their part, the Respondents do not seriously quarrel with this black letter

legal proposition. They do, however, invite us to speculate that the Constitutional

error reflected in the trial transcript may not have in fact occurred, suggesting

                                            39
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 40 of 48




instead that the transcript erroneously transcribed the model jury instruction

relating to a defendant’s silence at trial.

      There are at least three problems with this argument from our perspective.

First, when considering habeas petitions filed under §2254 we are specifically

enjoined to rely upon the state court record. Indeed, the necessity of such reliance

upon the state court record of proceedings is the very reason that §2254 imposes

full exhaustion and procedural default requirements upon petitioners. Respondents’

argument would turn this principle on its head, and have us discount what is for the

Commonwealth an inconvenient truth; namely, that the transcript plainly shows an

error, albeit accidental, of constitutional dimension.

      Further, to the extent that we are asked to ignore the language of the trial

transcript, and substitute a different interpretation for the words actually used by

the court, we must be provided some evidentiary basis for doing so. Here,

Respondents proffer nothing beyond their speculation that the transcript must be in

error. Such an argument is essentially an invitation for speculation, a path we

cannot follow given what the transcript actually reveals.

      Finally, Respondents’ argument that the transcript must simply reflect an

inaccurate rendition of the standard jury instruction is belied by the fact that the

instruction actually given, as reflected in the trial transcript, varies materially on a

                                              40
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 41 of 48




number of scores from the standard Pennsylvania jury instruction. As Vonville

aptly notes, the model instruction provides as follows:

       It is entirely up to the defendant in every criminal trial whether or not
       to testify. [He][She] has an absolute right founded on the Constitution
       to remain silent. You must not draw any inference of guilt, or any
       other inference adverse to the defendant, from the fact that [he] [she]
       did not testify.

In contrast the transcript of Vonville’s trial reveals that the trial judge instructed

the jury in terms that differed significantly from this model instruction, advising

the jury that:

       The Defendant did not testify. It is entirely up to the Defendant in
       every criminal trial whether or not to testify. He has an absolute right
       founded on the Constitution to remain silent. You may infer any
       inference of guilt from the fact that he did not testify in his own
       defense.

       (Doc. 35-21, p. 78)(emphasis added.)

       Given the material variances between the model instruction and what the

trial transcript reflects, it strains credulity to assert that the court reporter somehow

accidentally transmogrified the standard instruction into the words set forth in the

transcript. Instead, we are constrained to accept the jury instruction as depicted in

the transcript as the actual guidance given the jury.

       Respondents also briefly argue that any error in this passage of the

instruction was cured when the instruction was read and considered as a whole. We

                                           41
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 42 of 48




agree that under both state and federal law we must consider the instruction as a

whole when determining whether any instruction was prejudicially erroneous. See

Estelle v. McGuire, 502 U.S. 62, 72 (1991); United States v. Flores, 454 F.3d 149,

160 (3d Cir. 2006); Commonwealth v. Saunders, 602 A.2d 816, 819 (Pa. 1992);

see also Commonwealth v. Prosdocimo, 578 A.2d 1273, 1276 (Pa. 1990). While

we agree that this is the analytical lens through which the jury instructions should

be viewed, applying that lens we conclude that the instruction given here was both

plainly wrong and manifestly prejudicial.

      This case was presented to the jury with a single crucial factual issue for its

determination—the state of Vonville’s mind at the time he killed Hernandez.

Through a series of missteps defense counsel presented no evidence whatsoever on

this crucial question at trial. The jury instructions, read as a whole, focused the

jury’s attention on issues of Vonville’s intent and state of mind through their

emphasis upon concepts such as pre-meditation, malice or the killing of another in

the heat of sudden passion. Those instructions, having focused the jury on the state

of Vonville’s mind, in a case where Vonville had presented no evidence

concerning his state of mind, then in their sole reference to Vonville’s Fifth

Amendment right to remain silent told the jurors that: “You may infer any

inference of guilt from the fact that he did not testify in his own defense.” In short,

                                          42
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 43 of 48




when this passage from the jury instruction is viewed in the context of the trial

presentation and the instructions as a whole, the prejudice that flowed from this

fundamental misstatement of the law is revealed with even greater clarity. The

instructions told the jury to focus on Vonville’s intent, and then informed the jurors

that they may infer a bad intent from Vonville’s silence at trial.

      Given the plain, and plainly prejudicial, error in this jury instruction, we also

find that the first element of the Strickland test for ineffectiveness of counsel is met

here, in that trial counsel’s failure to object to this instruction fell below an

objective standard of reasonableness. Strickland v. Washington, 466 U.S. 668,

687-88, 691-92 (1984). As we have observed at the time of Strickland’s trial it

was well-settled for decades that “the Fifth Amendment, . . . , forbids either

comment by the prosecution on the accused's silence or instructions by the court

that such silence is evidence of guilt.” Griffin v. California, 380 U.S. 609, 615, 85

S. Ct. 1229, 1233, 14 L. Ed. 2d 106 (1965)(emphasis added). Given this settled

legal tenet, no tactical reason can exist for counsel to permit an instruction which

violates the Constitution, and invites an inference of guilt based upon

constitutionally protected conduct, and the failure to object to this plainly incorrect

instruction falls below any objective standard of reasonableness.



                                           43
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 44 of 48




      We are also constrained to note that this was not the only instance in which

trial counsel’s performance was found to be deficient. When the state PCRA court

examined the failure of trial counsel to file a notice of intent to present expert

testimony regarding Vonville’s state of mind, that state court also observed that:

“We also highly doubt that trial counsel's conduct was reasonable.” (35-18, p. 7.)

      While the state courts may have concluded that this unreasonable failure to

file this notice, in isolation, was not sufficiently prejudicial to warrant post-

conviction relief, it did so without benefit of knowledge that other material

shortcomings by counsel occurred at trial, and trial counsel allowed the court to

instruct the jury that it may draw an adverse inference from the defense’s silence.

Armed with this additional, material information, we conclude in the factual

context of this case that Vonville has also satisfied the second element of an

ineffective assistance of counsel claim, in that he has demonstrated that prejudice

flowed from the deficient performance of counsel. Under Strickland in order to

make a showing of prejudice sufficient to justify habeas corpus relief: “The

defendant must show that there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the



                                         44
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 45 of 48




outcome.” Strickland v. Washington, 466 U.S. 668, 694, 104 S. Ct. 2052, 2068, 80

L. Ed. 2d 674 (1984).

      Viewed in the factual context of this case, we find that the prejudice which

flowed from counsel’s errors was manifest. By the time of trial, counsel’s failure to

timely file a notice of intent to rely upon expert testimony had precluded the

defense from presenting an expert witness to testify to the only contested issue in

this case, Vonville’s state of mind. At trial this earlier error by counsel

compounded itself when counsel was also barred from presenting lay testimony

regarding Vonville’s distraught and suicidal bent of mind on the day of this killing.

Thus, counsel’s errors, and the rulings which flowed from those errors, silenced the

defense on the pivotal issue in this case, the question of criminal intent.

      Having been struck mute at trial by counsel’s errors, Vonville then elected to

exercise his right to remain silent. However, through trial counsel’s inaction,

Vonville was then penalized for exercising this right when the court instructed the

jury that: “You may infer any inference of guilt from the fact that he did not testify

in his own defense.” In a case which turned entirely on Vonville’s state of mind, at

a trial where Vonville presented no evidence regarding his mental state due to

counsel’s errors, and in a setting where the issue of his mental state was something

that was singularly within Vonville’s knowledge, this instruction permitted the jury

                                          45
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 46 of 48




to infer criminal intent from Vonville’s constitutionally protected conduct. Yet,

notwithstanding these errors, it is evident that the jury struggled with the question

of intent, sought further instructions from the court on that issue, and then returned

a verdict based upon this issue which was less than the prosecution sought. On

these facts, we conclude that this ineffectiveness by counsel was prejudicial in that

“there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different.” Strickland v. Washington, 466

U.S. 668, 694, 104 S. Ct. 2052, 2068, 80 L. Ed. 2d 674 (1984). In short, we find

that these error combined to create “a probability sufficient to undermine

confidence in the outcome” of this trial. Id.5

      Having found that Vonville received unconstitutionally ineffective

assistance of counsel in this case, we conclude that Vonville is entitled to relief in

5
 A single example suffices to show the prejudice which may have flowed from the
failures of counsel to preserve these mental state defenses, and prevent the trial
judge from instructing the jury that it could draw an adverse inference regarding
intent from Vonville’s silence. Vonville was convicted of third-degree murder. The
maximum penalty for that offense is 40 years in prison, and Vonville received a
sentence of 20-to-40 years imprisonment. See 18 Pa.C.S. §1102(d). We know from
the jury’s deliberations and questions that, despite the failings of trial counsel,
some jurors were debating whether this conduct fell under the lesser offense of
manslaughter. The maximum penalty for manslaughter was 20 years
imprisonment, half the sanction for third degree murder and half the maximum
sentence actually imposed here. See 18 Pa.C.S. §1103. At a minimum, these
cumulative errors by counsel have undermined our confidence that Vonville had a
full and fair opportunity to fully present this mitigating mental state at trial.
                                          46
       Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 47 of 48




the form of an order conditionally granting the petitioner's petition for writ of

habeas corpus, vacating this conviction and sentence and directing the

Commonwealth to either retry Vonville within 120 days,6 or release the petitioner.


IV.   Recommendation

      Accordingly, for the foregoing reasons, upon consideration of this Petition

for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254, and the Response in

Opposition to this Petition, IT IS RECOMMENDED that the Petition be

CONDITIONALLY GRANTED, that Vonville’s conviction and sentence be

vacated, and that the Commonwealth be directed to either retry the petitioner

within 120 days, or release the petitioner.

      The parties are further placed on notice that pursuant to Local Rule 72.3:


       Any party may object to a magistrate judge's proposed findings,
      recommendations or report addressing a motion or matter described in
      28 U.S.C. § 636 (b)(1)(B) or making a recommendation for the
      disposition of a prisoner case or a habeas corpus petition within
      fourteen (14) days after being served with a copy thereof. Such party
      shall file with the clerk of court, and serve on the magistrate judge and

6
 On this score we note that when allowing habeas corpus relief in the form of a
new trial it has been held that a “120–day period . . . set for re-trial was ‘eminently
reasonable.’ ... (noting that 120 days comports with Pennsylvania's Rule of
Criminal Procedure 600(D)).” Vazquez v. Wilson, 348 F. App'x 733, 734 (3d
Cir.2009). See Slutzker v. Johnson, 393 F.3d 373, 390 (3d Cir.2004) (120 days);
Holloway v. Horn, 355 F.3d 707, 730 (3d Cir.2004) (120 days). See also Gibbs v.
Frank, 500 F.3d 202, 207 (3d Cir.2007) (collecting cases).
                                           47
  Case 3:14-cv-01582-ARC Document 37 Filed 11/05/18 Page 48 of 48




 all parties, written objections which shall specifically identify the
 portions of the proposed findings, recommendations or report to which
 objection is made and the basis for such objections. The briefing
 requirements set forth in Local Rule 72.2 shall apply. A judge shall
 make a de novo determination of those portions of the report or
 specified proposed findings or recommendations to which objection is
 made and may accept, reject, or modify, in whole or in part, the
 findings or recommendations made by the magistrate judge. The judge,
 however, need conduct a new hearing only in his or her discretion or
 where required by law, and may consider the record developed before
 the magistrate judge, making his or her own determination on the basis
 of that record. The judge may also receive further evidence, recall
 witnesses or recommit the matter to the magistrate judge with
 instructions.

Submitted this 5th day of November, 2018.


                          /s/ Martin C. Carlson
                          Martin C. Carlson
                          United States Magistrate Judge




                                   48
